ORDER
PHILIP I. KAGAN of CLIFTON who was admitted to the bar of this State in 1969, having pleaded guilty to racketeering in violation of 18 U.S.C.A. 1962(c), and good cause appearing;
It is ORDERED that pursuant to Bule l:20-6(b)(l), PHILIP I. KAGAN is temporarily suspended from the practice of law *513pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of PHILIP I. KAGAN, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by PHILIP I. KA-GAN, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that PHILIP I. KAGAN be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.